Exhibit 10.2

 

MONACO COACH CORPORATION

1993 STOCK PLAN

PERFORMANCE SHARE

AGREEMENT

 

THIS PERFORMANCE SHARE AGREEMENT (the “Agreement”) is effective as of (Date)
(the “Date of Grant”), between MONACO COACH CORPORATION (hereinafter called the
“Company”) and (NAME) (hereinafter called the “Participant”). Unless otherwise
defined herein, the terms defined in the amended and restated 1993 Stock Plan
(the “Plan”) will have the same defined meanings in this Agreement.

 


1.                                       AWARD GRANT. THE COMPANY HEREBY AWARDS
TO PARTICIPANT A TARGET NUMBER OF PERFORMANCE SHARES EQUAL TO (   #  ) UNDER THE
PLAN, SUBJECT TO THE COMPANY’S STOCKHOLDERS APPROVING THE PLAN, AS AMENDED AND
RESTATED, AT THE COMPANY ‘S 2006 ANNUAL STOCKHOLDER MEETING. THIS AWARD RELATES
TO THE PERFORMANCE PERIOD FROM JANUARY 1, [YEAR] THROUGH DECEMBER 31, [YEAR]. IN
THE EVENT THE COMPANY’S STOCKHOLDERS DO NOT APPROVE THE PLAN, AS AMENDED AND
RESTATED, AT THE COMPANY’S 2006 ANNUAL STOCKHOLDER MEETING, THIS AWARD OF
PERFORMANCE SHARES WILL IMMEDIATELY TERMINATE AND PARTICIPANT WILL HAVE NO
FURTHER RIGHTS TO ACQUIRE SHARES PURSUANT TO THIS AWARD. THE NUMBER OF
PERFORMANCE SHARES THAT A PARTICIPANT MAY EARN WILL DEPEND UPON ACHIEVEMENT OF
TARGETS OF TOTAL SHAREHOLDER RETURN AND RETURN ON NET ASSETS FOR THE PERFORMANCE
PERIOD AND WILL BE DETERMINED IN ACCORDANCE WITH THE PERFORMANCE SHARE AWARD
PROGRAM, A COPY OF WHICH IS ATTACHED HERETO AS APPENDIX A. IN ACCORDANCE WITH
THE PERFORMANCE SHARE AWARD PROGRAM, THE NUMBER OF THE PERFORMANCE SHARES THAT
PARTICIPANT MAY EARN WILL RANGE FROM ZERO PERCENT (0%) OF THE TARGET NUMBER OF
PERFORMANCE SHARES TO TWO HUNDRED PERCENT (200%) OF THE TARGET NUMBER OF
PERFORMANCE SHARES. THE NUMBER OF SUCH SHARES SHALL BE DETERMINED FOLLOWING THE
END OF THE PERFORMANCE PERIOD, IN ACCORDANCE WITH THE TERMS AND CONDITIONS SET
FORTH IN THE PERFORMANCE SHARE AWARD PROGRAM.


 


2.                                       OBLIGATION TO PAY. EACH PERFORMANCE
SHARE REPRESENTS THE RIGHT TO RECEIVE ONE SHARE TO THE EXTENT IT IS EARNED.
UNLESS AND UNTIL THE PERFORMANCE SHARES ARE EARNED IN THE MANNER SET FORTH IN
SECTION 1 AND THE PERFORMANCE SHARE AWARD PROGRAM, PARTICIPANT WILL HAVE NO
RIGHT TO PAYMENT OF SUCH PERFORMANCE SHARES. PRIOR TO ACTUAL PAYMENT OF ANY
EARNED PERFORMANCE SHARES, SUCH PERFORMANCE SHARES WILL REPRESENT AN UNSECURED
OBLIGATION. PAYMENT OF ANY EARNED PERFORMANCE SHARES SHALL BE MADE IN WHOLE
SHARES ONLY. NOTWITHSTANDING THE FOREGOING PROVISIONS OF THIS SECTION 2, IN THE
EVENT THE COMPANY (OR THE SUBSIDIARY EMPLOYING PARTICIPANT) TERMINATES
PARTICIPANT AS AN EMPLOYEE WITHOUT CAUSE OR PARTICIPANT CEASES TO BE AN EMPLOYEE
AS THE RESULT OF PARTICIPANT’S DEATH OR DISABILITY, PARTICIPANT WILL BE ENTITLED
TO RECEIVE A PRO-RATED AMOUNT OF THE PERFORMANCE SHARES THAT WOULD HAVE ACTUALLY
BEEN EARNED DURING THE PERFORMANCE PERIOD HAD PARTICIPANT REMAINED AN EMPLOYEE
THROUGH THE END OF THE PERFORMANCE PERIOD BASED ON THE AMOUNT OF TIME
PARTICIPANT WAS AN EMPLOYEE DURING THE PERFORMANCE PERIOD, WHICH WILL BE SETTLED
AT THE TIME THEY WOULD HAVE OTHERWISE BEEN PAID PURSUANT TO THE PERFORMANCE
SHARE AWARD PROGRAM. IN ADDITION, IN THE EVENT PARTICIPANT CEASES TO BE AN
EMPLOYEE AS THE RESULT OF HIS OR HER RETIREMENT, PARTICIPANT WILL BE ENTITLED TO
RECEIVE 100% OF THE PERFORMANCE SHARES THAT WOULD HAVE OTHERWISE BEEN EARNED
UNDER THE PERFORMANCE SHARE AWARD PROGRAM HAD PARTICIPANT REMAINED AN EMPLOYEE
THROUGH THE END OF THE PERFORMANCE PERIOD, WHICH WILL BE SETTLED AT THE TIME
THEY WOULD HAVE OTHERWISE BEEN PAID PURSUANT TO THE PERFORMANCE SHARE AWARD
PROGRAM. IN ADDITION, IN THE EVENT OF A CHANGE IN CONTROL THAT OCCURS DURING THE
PERFORMANCE PERIOD WHILE PARTICIPANT IS AN EMPLOYEE, A NUMBER OF PERFORMANCE
SHARES WILL BE EARNED AND PAID OUT AS IF ALL PERFORMANCE OBJECTIVES UNDER THE
PERFORMANCE SHARE AWARD PROGRAM HAD BEEN EARNED AT TARGET, WHICH WILL BE SETTLED
UPON CONSUMMATION OF THE CHANGE IN CONTROL. SUBJECT TO THE FOREGOING
ACCELERATION PROVISIONS

 

--------------------------------------------------------------------------------


 


AND ANY SUCH PROVISIONS SET FORTH IN THE PLAN, IN THE EVENT PARTICIPANT CEASES
TO BE AN EMPLOYEE FOR ANY OR NO REASON BEFORE PARTICIPANT EARNS THE PERFORMANCE
SHARES PURSUANT TO THIS AWARD, THE PERFORMANCE SHARE AWARD AND PARTICIPANT’S
RIGHT TO ACQUIRE ANY SHARES HEREUNDER WILL IMMEDIATELY TERMINATE.


 

For purposes of this Section 2, “Cause” is defined as (i) an act of dishonesty
made by Participant in connection with Participant’s responsibilities as an
Employee, (ii) Participant’s conviction of, or plea of nolo contendere to, a
felony, (iii) Participant’s gross misconduct, or (iv) Participant’s continued
substantial violations of his employment duties after Participant has received a
demand for performance from the Company.

 


3.                                       PAYMENT AFTER EARNING. ANY PERFORMANCE
SHARES THAT ARE EARNED OR ARE DEEMED EARNED IN ACCORDANCE WITH SECTION 2 WILL BE
PAID TO PARTICIPANT (OR IN THE EVENT OF PARTICIPANT’S DEATH, TO HIS OR HER
ESTATE) IN WHOLE SHARES, SUBJECT TO PARTICIPANT SATISFYING ANY APPLICABLE TAX
WITHHOLDING OBLIGATIONS AS SET FORTH IN SECTION 7. NOTWITHSTANDING THE FOREGOING
SENTENCE, TO THE EXTENT NECESSARY TO AVOID THE IMPOSITION OF ANY ADDITIONAL TAX
OR INCOME RECOGNITION UNDER SECTION 409A OF THE CODE PRIOR TO OR UPON THE ACTUAL
PAYMENT OF SHARES PURSUANT TO THIS AWARD OF PERFORMANCE SHARES THAT ARE EARNED
IN ACCORDANCE WITH SECTION 2 WILL BE PAID TO PARTICIPANT (OR IN THE EVENT OF
PARTICIPANT’S DEATH, TO HIS OR HER ESTATE) NO EARLIER THAN SIX (6) MONTHS AND
ONE (1) DAY FOLLOWING THE DATE OF PARTICIPANT’S TERMINATION OF EMPLOYMENT WITH
THE COMPANY (OR ANY AFFILIATE), SUBJECT TO SECTION 7. PARTICIPANT WILL NOT BE
REQUIRED TO MAKE ANY ADDITIONAL MONETARY PAYMENT (OTHER THAN APPLICABLE TAX
WITHHOLDING, IF ANY) UPON SETTLEMENT OF THE AWARD.


 


4.                                       PAYMENTS AFTER DEATH. ANY DISTRIBUTION
OR DELIVERY TO BE MADE TO PARTICIPANT UNDER THIS AGREEMENT WILL, IF PARTICIPANT
IS THEN DECEASED, BE MADE TO PARTICIPANT’S DESIGNATED BENEFICIARY, OR IF NO
BENEFICIARY SURVIVES PARTICIPANT, THE ADMINISTRATOR OR EXECUTOR OF PARTICIPANT’S
ESTATE. ANY SUCH TRANSFEREE MUST FURNISH THE COMPANY WITH (A) WRITTEN NOTICE OF
HIS OR HER STATUS AS TRANSFEREE, AND (B) EVIDENCE SATISFACTORY TO THE COMPANY TO
ESTABLISH THE VALIDITY OF THE TRANSFER AND COMPLIANCE WITH ANY LAWS OR
REGULATIONS PERTAINING TO SAID TRANSFER.


 


5.                                       RIGHTS AS STOCKHOLDER. EXCEPT AS SET
FORTH IN SECTION 4, NEITHER PARTICIPANT NOR ANY PERSON CLAIMING UNDER OR THROUGH
PARTICIPANT WILL HAVE ANY OF THE RIGHTS OR PRIVILEGES OF A STOCKHOLDER OF THE
COMPANY IN RESPECT OF ANY SHARES DELIVERABLE HEREUNDER, UNLESS AND UNTIL
CERTIFICATES REPRESENTING SUCH SHARES WILL HAVE BEEN ISSUED, RECORDED ON THE
RECORDS OF THE COMPANY OR ITS TRANSFER AGENTS OR REGISTRARS, AND DELIVERED TO
PARTICIPANT.


 


6.                                       EFFECT ON EMPLOYMENT. PARTICIPANT
ACKNOWLEDGES AND AGREES THAT THE VESTING OF PERFORMANCE SHARES PURSUANT TO
SECTION 2 HEREOF IS EARNED ONLY BY PARTICIPANT CONTINUING TO BE AN EMPLOYEE
THROUGH THE APPLICABLE VESTING DATES (AND NOT THROUGH THE ACT OF BEING HIRED OR
ACQUIRING SHARES HEREUNDER). PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES THAT
THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING
PROVISIONS SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF
PARTICIPANT CONTINUING TO BE AN EMPLOYEE FOR THE VESTING PERIOD, FOR ANY PERIOD,
OR AT ALL, AND WILL NOT INTERFERE WITH THE PARTICIPANT’S RIGHT OR THE RIGHT OF
THE COMPANY (OR THE AFFILIATE EMPLOYING PARTICIPANT) TO TERMINATE PARTICIPANT AS
AN EMPLOYEE AT ANY TIME, WITH OR WITHOUT CAUSE.


 


7.                                       TAX WITHHOLDING. NOTWITHSTANDING ANY
CONTRARY PROVISION OF THIS AGREEMENT, NO CERTIFICATE REPRESENTING SHARES WILL BE
ISSUED TO PARTICIPANT, UNLESS AND UNTIL SATISFACTORY ARRANGEMENTS (AS DETERMINED
BY THE ADMINISTRATOR) WILL HAVE BEEN MADE BY PARTICIPANT WITH RESPECT TO THE
PAYMENT OF INCOME, EMPLOYMENT AND OTHER TAXES WHICH THE COMPANY DETERMINES MUST
BE WITHHELD WITH RESPECT TO SUCH SHARES SO ISSUABLE. ALL INCOME, EMPLOYMENT AND
OTHER TAXES RELATED TO THE PERFORMANCE SHARE AWARD AND ANY SHARES DELIVERED IN
PAYMENT THEREOF ARE THE SOLE RESPONSIBILITY OF PARTICIPANT. THE ADMINISTRATOR,
IN ITS SOLE

 

--------------------------------------------------------------------------------


 


DISCRETION AND PURSUANT TO SUCH PROCEDURES AS IT MAY SPECIFY FROM TIME TO TIME,
MAY PERMIT PARTICIPANT TO SATISFY SUCH TAX WITHHOLDING OBLIGATION, IN WHOLE OR
IN PART BY ONE OR MORE OF THE FOLLOWING (WITHOUT LIMITATION): (A) PAYING CASH,
(B) ELECTING TO HAVE THE COMPANY WITHHOLD OTHERWISE DELIVERABLE SHARES HAVING A
FAIR MARKET VALUE EQUAL TO THE AMOUNT REQUIRED TO BE WITHHELD, (C) DELIVERING TO
THE COMPANY ALREADY VESTED AND OWNED SHARES HAVING A FAIR MARKET VALUE EQUAL TO
THE AMOUNT  REQUIRED TO BE WITHHELD, OR (D) SELLING A SUFFICIENT NUMBER OF SUCH
SHARES OTHERWISE DELIVERABLE TO PARTICIPANT THROUGH SUCH MEANS AS THE COMPANY
MAY DETERMINE IN ITS SOLE DISCRETION (WHETHER THROUGH A BROKER OR OTHERWISE)
EQUAL TO THE AMOUNT REQUIRED TO BE WITHHELD. IF PARTICIPANT FAILS TO MAKE
SATISFACTORY ARRANGEMENTS FOR THE PAYMENT OF ANY REQUIRED TAX WITHHOLDING
OBLIGATIONS HEREUNDER AT THE TIME THIS AWARD IS OTHERWISE SCHEDULED TO VEST
PURSUANT TO SECTION 2, PARTICIPANT WILL PERMANENTLY FORFEIT THE PORTION OF THE
AWARD THAT SO VESTS AND THE RIGHT TO RECEIVE ANY SHARES WITH RESPECT THERETO AND
THE AWARD WILL BE RETURNED TO THE COMPANY AT NO COST TO THE COMPANY.


 


8.                                       ADDITIONAL CONDITIONS TO ISSUANCE OF
STOCK. IF AT ANY TIME THE COMPANY WILL DETERMINE, IN ITS DISCRETION, THAT THE
LISTING, REGISTRATION OR QUALIFICATION OF THE SHARES UPON ANY SECURITIES
EXCHANGE OR UNDER ANY STATE OR FEDERAL LAW, OR THE CONSENT OR APPROVAL OF ANY
GOVERNMENTAL REGULATORY AUTHORITY IS NECESSARY OR DESIRABLE AS A CONDITION TO
THE ISSUANCE OF SHARES TO PARTICIPANT (OR HIS ESTATE), SUCH ISSUANCE WILL NOT
OCCUR UNLESS AND UNTIL SUCH LISTING, REGISTRATION, QUALIFICATION, CONSENT OR
APPROVAL WILL HAVE BEEN EFFECTED OR OBTAINED FREE OF ANY CONDITIONS NOT
ACCEPTABLE TO THE COMPANY. WHERE THE COMPANY DETERMINES THAT THE DELIVERY OF THE
PAYMENT OF ANY SHARES WILL VIOLATE FEDERAL SECURITIES LAWS OR OTHER APPLICABLE
LAWS, THE COMPANY WILL DEFER DELIVERY UNTIL THE EARLIEST DATE AT WHICH THE
COMPANY REASONABLY ANTICIPATES THAT THE DELIVERY OF SHARES WILL NO LONGER CAUSE
SUCH VIOLATION. THE COMPANY WILL MAKE ALL REASONABLE EFFORTS TO MEET THE
REQUIREMENTS OF ANY SUCH STATE OR FEDERAL LAW OR SECURITIES EXCHANGE AND TO
OBTAIN ANY SUCH CONSENT OR APPROVAL OF ANY SUCH GOVERNMENTAL AUTHORITY.


 


9.                                       RESTRICTIONS ON SALE OF SECURITIES.
SUBJECT TO SECTION 8, THE SHARES ISSUED AS PAYMENT FOR VESTED PERFORMANCE SHARES
AWARDED UNDER THIS AGREEMENT WILL BE REGISTERED UNDER THE FEDERAL SECURITIES
LAWS AND WILL BE FREELY TRADABLE UPON RECEIPT. HOWEVER, PARTICIPANT’S SUBSEQUENT
SALE OF THE SHARES WILL BE SUBJECT TO ANY MARKET BLACKOUT-PERIOD THAT MAY BE
IMPOSED BY THE COMPANY AND MUST COMPLY WITH THE COMPANY’S INSIDER TRADING
POLICIES, AND ANY OTHER APPLICABLE SECURITIES LAWS.


 


10.                                 SUCCESSORS. SUBJECT TO THE LIMITATION ON THE
TRANSFERABILITY OF THIS GRANT CONTAINED HEREIN, THIS AGREEMENT WILL BE BINDING
UPON AND INURE TO THE BENEFIT OF THE HEIRS, LEGATEES, LEGAL REPRESENTATIVES,
SUCCESSORS AND ASSIGNS OF THE PARTIES HERETO.


 


11.                                 ADDRESS FOR NOTICES. ANY NOTICE TO BE GIVEN
TO THE COMPANY UNDER THE TERMS OF THIS AGREEMENT WILL BE ADDRESSED TO THE
COMPANY, IN CARE OF IT SECRETARY AT MONACO COACH CORPORATION, 91320 COBURG
INDUSTRIAL WAY, COBURG, OREGON 97408, OR AT SUCH OTHER ADDRESS AS THE COMPANY
MAY HEREAFTER DESIGNATE IN WRITING.


 


12.                                 TRANSFERABILITY. EXCEPT TO THE LIMITED
EXTENT PROVIDED IN SECTION 4, THIS GRANT AND THE RIGHTS AND PRIVILEGES CONFERRED
HEREBY WILL NOT BE TRANSFERRED, ASSIGNED, PLEDGED OR HYPOTHECATED IN ANY WAY
(WHETHER BY OPERATION OF LAW OR OTHERWISE) AND WILL NOT BE SUBJECT TO SALE UNDER
EXECUTION, ATTACHMENT OR SIMILAR PROCESS. UPON ANY ATTEMPT TO TRANSFER, ASSIGN,
PLEDGE, HYPOTHECATE OR OTHERWISE DISPOSE OF THIS GRANT, OR ANY RIGHT OR
PRIVILEGE CONFERRED HEREBY, OR UPON ANY ATTEMPTED SALE UNDER ANY EXECUTION,
ATTACHMENT OR SIMILAR PROCESS, THIS GRANT AND THE RIGHTS AND PRIVILEGES
CONFERRED HEREBY IMMEDIATELY WILL BECOME NULL AND VOID.

 

--------------------------------------------------------------------------------


 


13.                                 PLAN GOVERNS. THIS AGREEMENT IS SUBJECT TO
ALL TERMS AND PROVISIONS OF THE PLAN. IN THE EVENT OF A CONFLICT BETWEEN ONE OR
MORE PROVISIONS OF THIS AGREEMENT AND ONE OR MORE PROVISIONS OF THE PLAN, THE
PROVISIONS OF THE PLAN WILL GOVERN.


 


14.                                 ADMINISTRATOR AUTHORITY. THE ADMINISTRATOR
WILL HAVE THE POWER TO INTERPRET THE PLAN AND THIS AGREEMENT AND TO ADOPT SUCH
RULES FOR THE ADMINISTRATION, INTERPRETATION AND APPLICATION OF THE PLAN AS ARE
CONSISTENT THEREWITH AND TO INTERPRET OR REVOKE ANY SUCH RULES (INCLUDING, BUT
NOT LIMITED TO, THE DETERMINATION OF WHETHER OR NOT ANY PERFORMANCE SHARES HAVE
VESTED). ALL ACTIONS TAKEN AND ALL INTERPRETATIONS AND DETERMINATIONS MADE BY
THE ADMINISTRATOR IN GOOD FAITH WILL BE FINAL AND BINDING UPON PARTICIPANT, THE
COMPANY AND ALL OTHER INTERESTED PERSONS. NO MEMBER OF THE ADMINISTRATOR WILL BE
PERSONALLY LIABLE FOR ANY ACTION, DETERMINATION OR INTERPRETATION MADE IN GOOD
FAITH WITH RESPECT TO THE PLAN OR THIS AGREEMENT.


 


15.                                 ELECTRONIC DELIVERY. THE COMPANY MAY, IN ITS
SOLE DISCRETION, DECIDE TO DELIVER ANY DOCUMENTS RELATED TO PERFORMANCE SHARES
AWARDED UNDER THE PLAN OR FUTURE PERFORMANCE SHARES THAT MAY BE AWARDED UNDER
THE PLAN BY ELECTRONIC MEANS OR REQUEST PARTICIPANT’S CONSENT TO PARTICIPATE IN
THE PLAN BY ELECTRONIC MEANS. PARTICIPANT HEREBY CONSENTS TO RECEIVE SUCH
DOCUMENTS BY ELECTRONIC DELIVERY AND AGREES TO PARTICIPATE IN THE PLAN THROUGH
AN ON-LINE OR ELECTRONIC SYSTEM ESTABLISHED AND MAINTAINED BY THE COMPANY OR
ANOTHER THIRD PARTY DESIGNATED BY THE COMPANY.


 


16.                                 CAPTIONS. CAPTIONS PROVIDED HEREIN ARE FOR
CONVENIENCE ONLY AND ARE NOT TO SERVE AS A BASIS FOR INTERPRETATION OR
CONSTRUCTION OF THIS AGREEMENT.


 


17.                                 AGREEMENT SEVERABLE. IN THE EVENT THAT ANY
PROVISION IN THIS AGREEMENT WILL BE HELD INVALID OR UNENFORCEABLE, SUCH
PROVISION WILL BE SEVERABLE FROM, AND SUCH INVALIDITY OR UNENFORCEABILITY WILL
NOT BE CONSTRUED TO HAVE ANY EFFECT ON, THE REMAINING PROVISIONS OF THIS
AGREEMENT.


 


18.                                 ENTIRE AGREEMENT. THIS AGREEMENT CONSTITUTES
THE ENTIRE UNDERSTANDING OF THE PARTIES ON THE SUBJECTS COVERED. THE PARTICIPANT
EXPRESSLY WARRANTS THAT HE OR SHE IS NOT EXECUTING THIS AGREEMENT IN RELIANCE ON
ANY PROMISES, REPRESENTATIONS, OR INDUCEMENTS OTHER THAN THOSE CONTAINED HEREIN.


 


19.                                 MODIFICATIONS TO THE AGREEMENT. THIS
AGREEMENT CONSTITUTES THE ENTIRE UNDERSTANDING OF THE PARTIES ON THE SUBJECTS
COVERED. THE PARTICIPANT EXPRESSLY WARRANTS THAT HE OR SHE IS NOT ACCEPTING THIS
AGREEMENT IN RELIANCE ON ANY PROMISES, REPRESENTATIONS, OR INDUCEMENTS OTHER
THAN THOSE CONTAINED HEREIN. MODIFICATIONS TO THIS AGREEMENT OR THE PLAN CAN BE
MADE ONLY IN AN EXPRESS WRITTEN CONTRACT EXECUTED BY A DULY AUTHORIZED OFFICER
OF THE COMPANY. NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THE PLAN OR THIS
AGREEMENT, THE COMPANY RESERVES THE RIGHT TO REVISE THIS AGREEMENT AS IT DEEMS
NECESSARY OR ADVISABLE, IN ITS SOLE DISCRETION AND WITHOUT THE CONSENT OF
PARTICIPANT, TO COMPLY WITH SECTION 409A OF THE CODE OR TO OTHERWISE AVOID
IMPOSITION OF ANY ADDITIONAL TAX OR INCOME RECOGNITION UNDER SECTION 409A OF THE
CODE PRIOR TO THE ACTUAL PAYMENT OF SHARES PURSUANT TO THIS AWARD OF PERFORMANCE
SHARES.


 


20.                                 AMENDMENT, SUSPENSION OR TERMINATION OF THE
PLAN. BY ACCEPTING THIS AWARD, THE PARTICIPANT EXPRESSLY WARRANTS THAT HE OR SHE
HAS RECEIVED A RIGHT TO ACQUIRE SHARES UNDER THE PLAN, AND HAS RECEIVED, READ
AND UNDERSTOOD A DESCRIPTION OF THE PLAN. THE PARTICIPANT UNDERSTANDS THAT THE
PLAN IS DISCRETIONARY IN NATURE AND MAY BE MODIFIED, SUSPENDED OR TERMINATED BY
THE COMPANY AT ANY TIME.


 


21.                                 GOVERNING LAW. THIS AGREEMENT SHALL BE
GOVERNED BY THE LAWS OF THE STATE OF OREGON, WITHOUT GIVING EFFECT TO THE
CONFLICT OF LAW PRINCIPLES THEREOF. FOR PURPOSES OF LITIGATING ANY DISPUTE THAT
ARISES UNDER THIS AWARD OF PERFORMANCE SHARES OR THIS AGREEMENT, THE PARTIES
HEREBY SUBMIT TO AND CONSENT TO THE JURISDICTION OF THE STATE OF OREGON, AND
AGREE THAT SUCH LITIGATION SHALL BE CONDUCTED IN THE COURTS OF

 

--------------------------------------------------------------------------------


 


LANE COUNTY, OREGON, OR THE FEDERAL COURTS FOR THE UNITED STATES LOCATED IN OR
AROUND LANE COUNTY, OREGON, AND NO OTHER COURTS, WHERE THIS AWARD OF PERFORMANCE
SHARES IS MADE AND/OR TO BE PERFORMED.


 

IN WITNESS WHEREOF, the parties have signed this Agreement effective as of the
date and year indicated above.

 

 

MONACO COACH CORPORATION

 

 

 

 

 

By:

 

 

 

 

 

 

ACCEPTED

 

 

 

 

  Participant

 

 

 

 

 

 

PRINT NAME:

 

 

 

 

 

 

 

DATE:

 

 

 

 

--------------------------------------------------------------------------------


 

Appendix A

 

PERFORMANCE SHARE AWARD PROGRAM

 

--------------------------------------------------------------------------------


 

Monaco Coach Corporation

 

Performance Share Award Program

 

Introductory Note

 

The following Performance Share Award Program (the “PSA Program”) was approved
by the Board of Directors (the “Board”) of Monaco Coach Corporation (the
“Company”) on March 20, 2006. Awards under the PSA Program will be granted under
the Company’s 1993 Stock Plan (the “Plan”). Capitalized terms not otherwise
defined herein will have the meanings given to them under the Plan.

 

The description provided herein sets forth the specific terms and conditions of
the PSA Program covering eligibility, performance measures, Performance Period
and other key factors not described in the Plan. Each year when a new three-year
Performance Period commences, the exhibits detailing the specific performance
goals for a Performance Period under the PSA Program will be updated. Each
participant in the PSA Program will receive an agreement that defines the
individual terms for participation in a Performance Period.

 

Purpose

 

The purpose of the PSA Program is to provide a means for rewarding executives
for their success in driving long-term performance results, which increase
shareholder value.

 

Eligibility

 

All Company executives are eligible to participate in the PSA Program, unless
otherwise specifically excluded by the Compensation Committee of the Board (the
“Committee”). Each executive participating in the PSA Program is referred to as
a “Participant.”  To be eligible to receive an Award, an executive must be
actively employed by the Company or a Subsidiary of the Company on the date a
Performance Period commences. Participation for less than the full Performance
Period under certain circumstances set forth herein or the occurrence of a
Change in Control will allow a Participant to receive all or portion of his or
her Award for a particular Performance Period. An employee who becomes an
executive after the commencement of a Performance Period and within the first
ninety (90) days of such Performance Period may receive a pro-rated Award for
such Performance Period, as determined by the Committee (which employee’s target
Award opportunity must be established no later than the latest possible date
that will not jeopardize such employee’s Award qualification as performance
based compensation under Section 162(m) of the Internal Revenue Code of 1986 as
amended).

 

Termination of Employment and Change in Control

 

In the event the Company (or the Subsidiary employing a Participant) terminates
a Participant as an Employee without Cause or Participant ceases to be an
Employee as the result of Participant’s death or Disability, Participant will be
entitled to receive a pro-rated amount of the Award that would have actually
been earned during the Performance Period had Participant remained an Employee
through the end of the Performance Period based on the amount of time
Participant was an Employee during the Performance Period, which will be settled
at the time it

 

--------------------------------------------------------------------------------


 

would have otherwise been paid had Participant remained employed through the end
of the Performance Period. In addition, in the event a Participant ceases to be
an Employee as the result of his or her Retirement, Participant will be entitled
to receive 100% of the Award that would have otherwise been earned had
Participant remained employed through the end of the Performance Period, which
will be settled at the time it would have otherwise been paid had Participant
remained employed through the end of the Performance Period. In addition, in the
event of a Change in Control that occurs during the Performance Period while a
Participant is an Employee, an Award will be deemed earned and paid out as if
all performance objectives under the Performance Share Award Program had been
earned at target, which will be settled upon consummation of the Change in
Control. Subject to the foregoing acceleration provisions and any such
provisions set forth in the Plan, in the event Participant ceases to be an
Employee for any or no reason before Participant earns any portion of an Award,
the Award and Participant’s right to acquire any Shares thereunder will
immediately terminate.

 

Performance Period

 

A Performance Period will begin on January 1 of each year and continue to
December 31, three years hence. On January 1 of each year a new three-year
Performance Period will commence, except that initially the PSA Program will
commence with two Performance Periods that will run concurrently with one
Performance Period having a period of two years and the other a period of three
years.

 

Award

 

Each Participant in the PSA Program has a target Award opportunity for the
Performance Period, which must be established no later than the latest possible
date that will not jeopardize an Award’s qualification as performance based
compensation under Section 162(m) of the Internal Revenue Code of 1986 as
amended. This target is determined by the Committee. The Award opportunity is
established for each executive pay grade level considering competitive
performance share award opportunities for comparable positions.

 

Performance Goals

 

Participants will have their actual Award payment determined based upon the
Company’s performance. The performance goals established for a Performance
Period and the formula for determining the “Performance Share Award Factor,” as
defined below, will be displayed in Exhibit A.

 

PSA Program Award Formula

 

Participants are limited to a maximum Award equal to 200% of the target Award
established for each Participant by the Committee. Final Awards will be
distributed in shares of the Company’s Common Stock. The Performance Share Award
Factor is the combined performance level achieved by the Company against the two
target measures of Total Shareholder Return (“TSR”) and Return on Net Assets
(“RONA”).

 

--------------------------------------------------------------------------------


 

The Award formula is provided below:

 

PSA Factors

 

X

 

Participant’s Target Award
(Base Pay x Target percent

 

=

 

Final
Performance

(TSR & RONA)

 

 

 

÷ by Stock Price on Award Date)

 

 

 

Share Award

 

Tax Withholding

 

The full value of the shares of Common Stock paid pursuant to an Award is
considered wages and is therefore subject to tax withholding at the time of
settlement. To satisfy such tax withholding obligations, a Participant may
request that a sufficient number of Shares be withheld to satisfy such tax
withholding obligation, or he or she may provide cash payment to cover such tax
withholding obligation.

 

Audit and Approval of Awards

 

The Corporate Controller will review the financial calculations necessary to
determine the performance against TSR and RONA measures as shown in Exhibit A,
as well as other steps in determining the actual Award for each Participant,
before Awards are settled. The Committee will approve all Awards prior to
payout. Notwithstanding any contrary provision of this PSA Program, the
Committee, in its sole discretion, may eliminate or reduce an actual Award
payable to any Participant below that which otherwise would be payable under the
Award formula.

 

Payment

 

Awards will be paid as soon as practicable following the completion of the
Performance Period and after the Committee has certified in writing that the
performance goals and other material terms are satisfied.

 


DEFINITIONS


 

“Performance Share Award Factor” means the measure used to calculate the
participants payout determined by Company performance using Total Shareholder
Return (TSR) and Return on Net Assets (RONA) performance measures – see Exhibit
A attached.

 


“RETIREMENT” MEANS AN EMPLOYEE WHO RETIRES ON OR AFTER AGE SIXTY-TWO (62) AND
SUCH INDIVIDUAL HAS BEEN AN EMPLOYEE AT LEAST FIVE (5) YEARS AT THE DATE OF
RETIREMENT.

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

2006 Performance Criteria

 

Two and Three Year 2006 Performance Periods

 

Formula for Calculating the Performance Share Award Factor

 

The following formula will be used to determine the PSA Factor at the end of the
Performance Periods

 

[g124461kii001.jpg]

 

TSR Component Factor

 

The following table represents the amount of the TSR Component Factor earned,
based on Total Shareholder Return versus the peer group.

 

TSR Percentile

 

 

 

Ranking vs. Peers (1)  (2)

 

TSR Payout%

 

 

 

 

 

90th

 

200

%

80th

 

150

%

70th

 

125

%

60th

 

100

%

50th

 

75

%

40th

 

50

%

30th

 

25

%

<30

 

0

%

 

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

(1)          The TSR Ranking for each company in the peer group and the Company
will be determined as follows:

 

•                  TSR for the term will be calculated by taking the company’s
stock price at the end of the Performance Period and adding the value of
dividends paid during the Performance Period (assuming reinvestment). This sum
is then divided by the company’s stock price at the beginning of the Performance
Period. Beginning and ending stock prices will be calculated by taking a 30 day
average of the quoted prices immediately preceding the first and last days of
the Performance Period, respectively

 

•                  Peer companies will be ranked from lowest to highest using
the above calculation.

 

•                  The Company’s TSR performance will be compared to the ranked
companies to determine the TSR Component Factor. For example, if the Company
ranked equivalent to a company that ranked in the 50th percentile, the TSR
Component Factor would be 75% of the target Award.

 

•                  If the Company’s TSR falls between the levels shown, the TSR
Factor will be interpolated.

 

(2)          The following companies comprise the peer group:

 

Peer Group

 

Coachmen Industries Inc.

Fleetwood Enterprises

National RV Holdings Inc.

Thor Industries Inc.

Winnebago Industries

Dover Corporation

Greenbrier Companies

Oshkosh Truck Corp

Paccar Inc.

Trinity Industries

Artic Cat Inc.

Champion Enterprises Inc.

Baldor Electric

Cummins Inc.

Harley Davidson

Parker Hannifin Corp.

Polaris

Regal-Beloit Corp

Spartan Motors

 

--------------------------------------------------------------------------------


 

Return on Net Assets Factor

 

The Company must achieve an annual average rate of Return on Net Assets (“RONA”)
of at least 1% for the Performance Period before any Award from the RONA
Component Factor is payable.

 

RONA Percentile

 

 

 

Ranking vs. Peers (1)

 

RONA Payout%

 

 

 

 

 

>90th

 

200

%

80th – 89th

 

150

%

70th – 79th

 

125

%

60th-69th

 

100

%

50th-59th

 

75

%

40th-49th

 

50

%

30th-39th

 

25

%

<30th

 

0

%

 

--------------------------------------------------------------------------------

(1)          The RONA Ranking for each company in the peer group and the Company
will be determined as follows:

 

•                  RONA for the term will be an average of the RONA calculated
for each year during the Performance Period. RONA for each year is calculated by
taking a company’s net income for the year and dividing it by the company’s
year-end Net Assets. Net Assets are defined as the company’s total assets minus
non-interest bearing current liabilities.

 

•                  Peer companies will be ranked from lowest to highest using
the above calculation.

 

•                  The Company’s RONA performance will be compared to the ranked
companies to determine the RONA Component Factor. For example, if the Company
ranked equivalent to a company that ranked in the 60th percentile, the RONA
Component Factor would be 100% of the target Award.

 

(2)          The following companies comprise the peer group:

 

Peer Group

 

Coachmen Industries Inc.

Fleetwood Enterprises

National RV Holdings Inc.

Thor Industries Inc.

Winnebago Industries

Dover Corporation

Greenbrier Companies

Oshkosh Truck Corp

Paccar Inc.

Trinity Industries

Artic Cat Inc.

Champion Enterprises Inc.

Baldor Electric

Cummins Inc.

Harley Davidson

Parker Hannifin Corp.

Polaris

Regal-Beloit Corp

Spartan Motors

 

--------------------------------------------------------------------------------